DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on September 10, 2019 has been entered. Claims 1-20 are pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Abe et al. [US 20080270088 A1] teaches a method for causal modeling includes modeling a data set using a reverse Bayesian forest; a system that includes a data storage module storing a data set, and a model estimation module in communication with the data storage module that models the data set as a reverse Bayesian forest; and a program for causal modeling that includes instructions for receiving a data set and instructions for modeling the data set using a reverse Bayesian forest. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method as claimed, more specifically, the method comprising steps of determining values of transfer entropy for pairs of the events to establish a causal relationship for each of the pairs of events; using the determined values of transfer entropy and identified causal relationships to determine a process network, wherein each of the events is a node in the process network, the edges between nodes being dependent upon the determined values of transfer entropy; identifying one or more directed cycles within the plurality of events and the causal relationships; classifying a directed cycle of the one or more directed cycles, based on a nominal system behavior; and classifying one or more events having a causal relation to the classified directed cycle based on the cycle classification, in combination with the other elements required by claim 1.
	With regard to claim 16, the prior art of record does not anticipate nor render obvious to one skilled in the art a non-transitory computer-readable medium as claimed, more specifically the computer readable medium comprising instructions stored therein, the instructions, upon execution by a computer system, configured to cause the computer system to at least: determine values of transfer entropy for pairs of the events to establish a causal relationship for each of the pairs of events; use the determined values of transfer entropy and identified causal relationships to determine a process network, wherein each of the events is a node in the process network, the edges between nodes being dependent upon the determined values of transfer entropy; identify one or more directed cycles within the plurality of events and the causal relationships; classify a directed cycle of the one or more directed cycles, based on a nominal system behavior; and classify one or more events having a causal relation to the classified directed cycle based on the cycle classification, in combination with the other elements required by claim 16.
	Claims 2-15 and 17-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882